Title: Enclosure: Thomas Jefferson’s List of Books to be Acquired by Joseph Milligan, [ca. 28 March 1815]
From: Jefferson, Thomas
To: 


            
                        
                            
                            
                    ca. 28 Mar. 1815
            Impartial history of the Revolution in France. 1. v. 8vo
            Ray’s American tars in Tripoli. 12mo printed in the US.
            Sampson’s memoirs. 8vo
            Hepburn’s book of gardening. 12mo printed at Washington.
            Bracken’s pocket farrier. 12mo
            Fulton on canals. a thin 4to
            Duane’s Handbook for infantry 8vo
            White on bees.
            Jeffery’s narrative of 2. aerial voyages. a pamphlet 4to
            Smith’s Distillery. 8vo printed in Phila.
            Harris’s three treatises. 8vo
            the Book of Common prayer. an 8vo edition.
            the power of religion on the mind by Lindlay Murray. 12mo
            Sterne’s sermons. a 12mo edition of preference.
            Harrison’s Chancery practice 2. v. 8vo
            Beccaria on crimes & punishments. either in Italian or Eng.
            Beverley’s hist. of Virginia
            Young’s farmer’s guide. 8vo
            Young’s Rural Socrates. 8vo [this is sometimes bound up with the former]
            Young’s Physiology. printed somewhere in New England. 8vo
            Burkhard’s elements of the philosophy of nature by Smith. 12mo
            Wise’s Young man’s companion. 12mo
          